             Case 1:19-cv-00384-JD Document 66 Filed 05/18/21 Page 1 of 2




                                        DISTRICT OF NEW HAMPSHIRE



  James Covington, Plaintiff                       RESPONSE TO MEMORANDUM I|0 SHOW CAUSE

  V.                                               19-CV-384-JD

  Veronica Paris, Defendant




—I/VERONICA PARIS pro se, the defendant in the a bpve entitled action, respectfu ly si bmits this response
  to the Plaintiffs MEMORANDUM TO SHOW CAUSE. '

  I submit this reply memorandum in further support ofa summary judgment in f«i|/or 3f Paris and closing
  of the case for the following reasons:

          1. The Plaintiff alleges that he engaged in a five-year sexual relatlonshi i wl1 h the defendant,
             Veronica Paris during the 11 pm -7 am shift in the Health Services Cent€ rat the NHSP for
             Men. He claims that these encounters happened twice weekly over the Ive years.
             Chronologically, that Is impossible, and his claim has no merit.
             2/2013-Veronica Paris was hired by NHSP and initially trained on day shift
             2013,2014, 2015-Veronica worked overpight shifts with another nurse Also, during this
             time, she worked many, many days shifts to cover the lack of total healthcare workers
             available for shift rotation; often working L2-16 hours per day.
             2016-James Covington was fired from the Health Services area for mak ng advances on a
             medical records worker and no longer had access to the Health Services area.
             5/15/2016-Veronica was injured on the job and did not return to I- ealt i Services until
             2/2017.
             Covington^s claim of sexual abuse Is COMI^LETELY UNFOUNDED and ther “ has been zero
             witnesses or evidence to prove such. As explained above, employm ant e nd timecard
             records can easily substantiate the IMPOSSIBILITY of his claims.
          2. Health Services is a secure area that requires a correctional officer toj let everyone in, and
              out. James Covington states that rules did not apply to him and he(oulc come & go as he
              chose. Structurally, that was impossible, pkewise. Prison Security r jquii es that patrol Is
              done through the Heath Services area every fifteen minutes. Prison ^ecL rity logs document
              that processes as well. It is 100% reasonajble to expect that if a mal 5 inmate is let into a
              locked area where a woman is working alone, or along side another, they would be
              completing their required rounds and accounting for everyone for the safety of everyone.
              Not to mention,the real dangers that encompass an Inmate serving a sentence for
              murdering his girlfriend. Covington's claim of a sexual relationship i ; COMPLETELY
              UNFOUNDED and these security logistics add more doubt to any like lihood.
          3. On Sunday,July 8, 2018,James Covington japproached Lt Keith Ford jr to complete an
             incident report about an Interaction with inmate Darryl Bifano and t ie re port stated.
          Case 1:19-cv-00384-JD Document 66 Filed 05/18/21 Page 2 of 2




           "Covington adamantly denies any inappropriate relationship with Paris/' Covington's claim
           of an inappropriate relationship is COMPLETELY UNFOUNDED and his choice to change his
           story after the fact leads one to wonder what the real motive is. Clearly, its financial!!!
        4. Covington reaches in his statement #6 that he somehow knows why Paris left employment,
            or what she was thinking. He was not part of or have any firsthand information regarding
            the discussions between the NHSP or Paris. You can be assured, that if she was guilty of a
            crime, the NHSP would be pursuing those charges. Additionally, Paris has since been re
            employed in a responsible, medical position and her respected reputation was endorsed by
            former managers and peers. Her character is NOT the one we should be questioning here.
        5. In Statement# 7, Covington states "The burden of proof that the plaintiff wasn't sexually
           abused by defendant Paris is on her to prove" is completely inaccurate. I, the defendant, is
           NOT making any allegations, therefore, I have nothing to prove. The plaintiff is accusing me
           of violating his rights and has not been able to substantiate the claims with any
           eyewitnesses or concrete,factual evidence. Its 100% circumstantial and all hear se. I
           repeat, Covington's claims are COMPLETELY UNFOUNDED, and it is disturbing that he has
           been able to waste the states time and resources with empty accusations.
        6. In summary,there is not one eyewitness that can collaborate there was any acts or unduly
           familiar sexual conduct, the five year employment timeline nullifies any claims that they
           even worked that closely together over that period of time, the security of the area, as well
           as the patrol protocol makes it HIGHLY unlikely a 5 year sexual affair would ever go
           successfully undiscovered and Covington adamantly denied any relationship when asked. It
           is my belief, that after the situation with Darryl Bifano making a threatening claim against
           Paris, it was viewed as a perfect opportunity by Covington to make circumstantial claims
           (Anatomy of a Setup) in hopes to improve his chances for his upcoming parole and secure a
           nest egg should he get paroled.


Wherefore, I respectfully request that the court grant the Summary Judgement in favor of Paris and
close the case, as that would be just and proper.



Sworn to before me this

11*^ day of May 2021                                                    Veronica Paris

                                                                        Defendant, pro se

Notary Public
